DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18 and 20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9 and 11-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 11-16 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
	The amendment filed on 07/11/2022 has been entered. Claim(s) 10, 17 and 19 are canceled. Claim(s) 1-9, 11-16, 18 and 20 remain pending and have been examined below. The Office acknowledges the submission of an IDS on 04/05/2020 and notes that the art submitted has been fully reviewed and is commented on below.
	
Claim Interpretation
	The Office notes that the term “theretowards” in claims 1, 5, 11 and 14 is interpreted per the Applicant’s drawings and specification to mean “facing toward the polishing surface.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Markcus Hammock on 09/06/2022.
The application has been amended as follows: 
2. (currently amended) The method of claim 1, wherein changing [[an]]the aspect of the delivery of the polishing fluid comprises changing one or more flowrates of the polishing fluid respectively delivered to one or more radial locations on the polishing pad, changing a delivery location of the polishing fluid, changing a composition of the polishing fluid, or a combination thereof.

11. (Currently Amended) A computer readable medium having instructions stored thereon for performing a method of polishing a substrate when executed by a system controller, the method comprising: delivering a polishing fluid to one or more locations on a polishing surface of a polishing pad, wherein the polishing fluid comprises an optical marker; detecting optical information at a plurality of locations across a scan region of the polishing surface using an optical sensor facing theretowards; communicating the optical information to [[a]]the system controller; determining a polishing fluid distribution across the scan region using the optical information; and changing an aspect of the delivery of the polishing fluid based on the polishing fluid distribution,Page 37410811PATENTSerial No. 16/282,874 Atty. Dkt. No. APPM/44014902USwherein the optical information comprises spatial information comprising pixels of an image captured by the optical sensor, each pixel corresponding to a location of the plurality of locations.

REASONS FOR ALLOWANCE
Claims 1-9, 11-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 (previously presented), 11 (currently amended), and 18 (previously presented), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “each pixel corresponding to a location of the plurality of locations” together in combination with the rest of the limitations in the independent claim. As detailed in the Office action dated 03/15/2022.
	Claim(s) 2-9 are allowed as being dependent on claim 1.
Claim(s) 12-16 are allowed as being dependent on claim 11.
Claim(s) 20 is allowed as being dependent on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent No. (JPH10-209021) teaches a polishing end point detection system and method comprising observing the distributing condition of a mixing agent in the polishing agent, but does not teach using a pixel that corresponds with a plurality of locations to determine the distribution of the mixing agent. Japanese Patent No. (JP2001223190) teaches a teaches a polishing end point detection system and method comprising evaluating the surface state of a polishing pad based on light intensity of a reflection image, but does not each using each pixel from an optical sensor to determine each corresponding location. Han et al (US Patent No. 11,389,922) teaches a polishing measurement system comprising a mechanism for computing a thickness of a scanned wafer shape, but does not teach using pixels from an optical sensor to determine a corresponding location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723